                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

TIMOTHY WAYNE OSBORNE,                          )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )           CV 118-117
                                                )
IMOGENE CROWDER, Jailer,                        )
                                                )
               Defendant.                       )
                                           _________

                                           ORDER
                                           _________

       Plaintiff commenced the above-styled civil action pursuant to 42 U.S.C. § 1983. He

is pro se and is currently proceeding in forma pauperis. On December 24, 2018, Defendant

filed her answer to Plaintiff’s complaint and addressed the certificate of service to Plaintiff at

Georgia Diagnostic and Classification State Prison in Jackson, Georgia. (Doc. no. 17.) On

December 26, 2018, the Clerk of Court issued a scheduling notice to Plaintiff at McDuffie

County Jail to inform him of the discovery deadlines in this case. (Doc. no. 18.) On January

3, 2019, the scheduling notice mailed to Plaintiff was returned with the initials for return to

sender, “RTS,” on the envelope. (Doc. no. 19.) Plaintiff has not filed a notice of change of

address with the Court, and his address remains listed as McDuffie County Jail.

       In light of Defendant’s certificate of service, the Court confirmed, through publicly

available records from the Georgia Department of Corrections, Plaintiff is currently housed

at Georgia Diagnostic and Classification State Prison in Jackson, Georgia.              (See id.;

http://www.dcor.state.ga.us (follow “Find an Offender” link; then search by name “Osborne,
Timothy” last visited January 11, 2019)); see also Universal Express, Inc. v. U.S. S.E.C., 177

F. App’x 52, 53 (11th Cir. 2006) (“‘The . . . court may take judicial notice of public records

and may thus consider them on a motion to dismiss.’”) (quoting Stahl v. U.S. Dep’t of

Agric., 327 F.3d 697, 700 (8th Cir. 2003)). Thus, the Court DIRECTS the CLERK of

COURT to update Plaintiff’s address to Georgia Diagnostic and Classification State Prison

in Jackson, Georgia. Additionally, Plaintiff likely has not received the December 26th

scheduling notice because it was sent to McDuffie County Jail. Thus, the Court DIRECTS

the CLERK of COURT to attach a copy of the December 26th scheduling notice to

Plaintiff’s service copy of this Order. (Doc. no. 18.)

       Further, it is imperative Plaintiff keep the Court abreast of his address. On October

19, 2018, the Court warned Plaintiff “[w]hile this action is pending, Plaintiff shall

immediately inform this Court and opposing counsel of any change of address. Failure to do

so will result in dismissal of this case.” (Doc. no. 14, p. 3.) A district court has authority to

manage its docket to expeditiously resolve cases, and this authority includes the power to

dismiss a case for failure to prosecute or failure to comply with a court order. Equity

Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv., Inc., 556 F.3d 1232, 1240 (11th

Cir. 2009) (citing Fed. R. Civ. P. 41(b)); see also Eades v. Ala. Dep’t of Human Res., 298 F.

App’x 862, 863 (11th Cir. 2008) (“District courts possess the ability to dismiss a case . . . for

want of prosecution based on two possible sources of authority: Fed. R. Civ. P. 41(b) or

their inherent authority to manage their dockets.”).       Moreover, the Local Rules of the

Southern District of Georgia dictate that an “assigned Judge may, after notice to counsel of

record, sua sponte . . . dismiss any action for want of prosecution, with or without prejudice .

. . [for] [w]illful disobedience or neglect of any order of the Court; or [a]ny other failure to
                                               2
prosecute a civil action with reasonable promptness.” Loc. R. 41.1(c). Therefore, if Plaintiff

wishes to continue prosecuting this case, he must keep the Court and opposing counsel

informed of any new changes to his address.

       SO ORDERED this 16th day of January, 2019, at Augusta, Georgia.




                                              3
